


Exhibit 10.1













PLAN OF ACQUISITION AND REORGANIZATION

By Which

VERIDIGM INC.,

2782513

(a Delaware Corporation)




Shall Acquire 100% of;

DINOSTAR INC

C12242-2003

(a Nevada Corporation)




This Plan of Reorganization and Acquisition is made and dated Thursday, February
14, 2008 (“the Dated Date“) by and between the above referenced corporations.




1. The Parties to this Plan




(1.1) VERIDIGM INC., (VRGD- OTCBB) 17383 Sunset Blvd., Suite B-280, Pacific
Palisades, California 90272




(1.2) DINOSTAR INC (“DINO”) (C12242-2003)  (A NEVADA CORPORATION)




2. The Capital structures of the relevant Parties:




(2.1) The Capital of VRDG consists of 510,000,000 authorized shares ($0.0001 par
value), issued and outstanding 558,382 as of 2/14/2008.




Authorized Preferred as follows;

(2.1.1)   10,000,000 Authorized Series A Preferred ($0.0001 par value)




Issued and outstanding 2,142,000 Series A Preferred shares




(2.2) The Capital of Dinostar consists of 35,000,000 shares of common voting
stock ($0.001 par value) authorized, of which 35,000,000 (100%) common shares
are issued and outstanding as of the Dated date

35,000,000 shares   - Gary Freeman  100%




3. Plan of Reorganization and Acquisition. Subject to the terms and conditions
of this Plan of Reorganization and  Acquisition, VRGD (Delaware) and DINO
(Nevada) shall be reorganized, such that VRGD shall acquire DINO, and  DINO
shall be acquired into VRGD as a wholly owned subsidiary. Both corporate
entities will survive and continue.




4. Conditions Precedent.




(4.1) The Boards of Directors of both Corporations respectively shall have
determined that it is advisable and in the best interests of each of them and
both of them to proceed with the acquisition by the Public Corporation, in
accordance with IRS §354 and 368. These U.S. tax provisions provide generally
that no gain or loss be recognized from a statutory reorganization.





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION



















(4.2) The Shareholders of both Corporations respectively shall have approved the
acquisition and this agreement, and each shall have been approved and adopted by
the Board of Directors of in a manner consistent with the laws of its
Jurisdiction and its constituent documents.

(4.3)   Each party shall have furnished to the other party all corporate and
financial information which is customary and reasonable, to conduct its
respective due diligence, normal for this kind of transaction. If either party
determines that there is a reason not to complete this Plan of Reorganization as
a result of their due diligence examination, then they must give written notice
to the other party prior to the expiration of the due diligence examination
period. The Due Diligence period, for purposes of this paragraph, shall expire
on a date determined by the Parties;

(4.4)   The rights of dissenting shareholders, if any, of each party shall have
been satisfied and the Board of Directors of each party shall have determined to
proceed with this Plan of Reorganization and Acquisition.

(4.5) All of the terms, covenants and conditions of this Plan of Reorganization
and Acquisition to be complied with or performed by each party for Closing shall
have been complied with, performed or waived in writing; and

(4.6)   The representations and warranties of the Parties, contained in this
Plan of Reorganization and Acquisition, as herein contemplated, except as
amended, altered or waived by the Parties in writing, shall be true and correct
in all material respects at the Closing Date with the same force and effect as
if such representations and warranties are made at and as of such time; and each
party shall provide the other with a corporate certificate, of a director of
each party, dated the Closing Date, to the effect, that all conditions precedent
has been met, and that all representations and warranties of such party are true
and correct as of that date. The form and substance of each party's
certification shall be in form reasonably satisfactory to the other.




(4.7) Each Corporation hereby represents and warrants that the foregoing
recitals are true, correct and accurate.

5. Termination. This Plan of Reorganization and Acquisition may be terminated at
any time prior to closing, whether before or after approval by the shareholders
of either or both; (i) by mutual consent; or (ii) by either party if the other
is unable to meet the specific conditions precedent applicable to its
performance within a reasonable time; or (iii) by either or both if holders of a
sufficient number of securities exercises dissenters' rights such that to
complete the transaction herein contemplated would create undue financial
difficulty upon either or both. In the event that termination of this Plan of
Reorganization and Acquisition by either or both, as provided above, this Plan
of Reorganization and Acquisition shall forthwith become void and there shall be
no liability on the part of either party or their respective officers and
directors.




6. Conversion of 100% Issued and Outstanding shares of DINO (Nevada) to VRGD
common shares.




(6.1) Each and every share of authorized unissued shares of DINO held in DINO
treasury shall be cancelled upon the Closing.

(6.2) The 100% of DINO common shares issued and outstanding shall be exchanged
for 5,000,000 (Five Million) common shares of VRGD

VRDG preferred shares as described means that such shares shall be  “Restricted
Securities” as defined in Rule 144 (a), as promulgated by the Securities and
Exchange Commission, of the United States, pursuant to §3(b) of the

2

INITIAL





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION



















Securities Act of 1933.




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER  THE
 SECURITIES  ACT  OF  1933,  AS  AMENDED  AND  APPLICABLE  STATE SECURITIES
LAWS.    THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT  WITH  A  VIEW
 TO  DISTRIBUTION  OR  RESALE,  AND  MAY  NOT  BE  SOLD, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN   EFFECTIVE   REGISTRATION
  STATEMENT   FOR   SUCH   SHARES   UNDER   THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE
CORPORATION THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS.”







(6.2.1) Registration Rights

There are no existing rights or any existing or prospective share holder rights
for Demand or Piggyback Registration of any securities of either party; nor
contractual or other restrictions upon the rights of the issuer or any person to
seek to register securities for sale, resale or as a class of securities for
trading on NYSE, AMEX, NASDAQ, OTC BB OR PINK SHEETS or any recognized US stock
exchange; except and unless provided for expressly in this Plan of
Reorganization and Acquisition.

(6.2.2) Surviving Articles of Incorporation: the Articles of Incorporation of
DINO shall remain in full force and effect. the Articles of Incorporation of
VRGD shall remain in full force and effect.

(6.3) Surviving By-Laws: the VRDG By-Laws shall have been adopted or amended in
form approved by DINO, before the Closing, and such By-Laws, as so adopted or
amended, shall then remain in full force and effect, unchanged.




7. Rights of Dissenting Shareholders: The rights, if any, of dissenting
shareholders shall be determined as follows:




(7.1) Before Closing: Before Closing, as hereafter defined, each of the
corporations shall be responsible for the rights of its own dissenting
shareholders. Each party shall be responsible for the handling of rights of its
dissenting shareholders, if any. Either party shall have the right to terminate
this Plan of Reorganization and Acquisition only if holders of a sufficient
number of its shareholders exercise their lawful dissenters rights such that to
complete the transactions herein contemplated would create undue burden upon it.
Such determination shall be made by the Board of Directors of such party, in
their sole discretion, acting reasonable.

(7.2) After Closing: After Closing, the Parent Company shall be the entity
responsible for the rights of dissenting shareholders.

(7.3) Appointment of Agents. The Secretaries of State of the State of each
party's domicile shall be appointed as agents for service of process for the
shareholders of the corporations within their jurisdictions, or formerly within
their jurisdictions, to whatever extent may be required by the laws of either
State.




8. Closing. Subject to the terms and conditions of this Plan of Reorganization
and Acquisition, upon closing the

3

INITIAL





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION



















transaction, the following events and transactions (“the Closing”) will occur.




(8.1) VRGD shall acquire DINO pursuant to the laws of their respective states,
together with all of the property, rights, subsidiaries (both wholly, majority
and minority as applicable interests of DINO and be subject to all the debts,
liabilities and obligations of DINO

(8.2) Disclosed Liabilities of DINO:      SEE FOLDER - DEBT /DEB




(8.3) After Closing. The following events and transactions will occur
immediately or shortly after Closing, and are deemed by the Parties to be an
integral part of the Closing process, and material to this agreement:

(8.4) Subject to the uniform, customary principles, endorsed in the laws of
Nevada, to the effect that the governance of the corporation be vested in the
Board of Directors, and subject to the right and duty of VRGD 's duly appointed
Board of Directors to make independent judgment as to all matters of corporate
governance; the Parties intend that the existing Director or Directors of the
resulting and Parent corporation shall, forthwith upon Closing, prepare such
transitional corporate minutes and documents as are necessary and reasonably
required to complete and effectuate the transition in a proper and business-like
manner.

(8.5) Unless instructed otherwise in writing before Closing, or immediately
following Closing, such transitional minutes and documents shall provide, among
other matters:

First, for the nomination of and appointment of additional directors, as
indicated, and the retirement and resignation of the existing directors, if any,
and the recital and signature of the duly appointed director, to the effect that
he shall have accepted his appointment and taken office immediately;

Second, for the designation or re-designation of auditors for DINO such
appointment to continue until such time as their successor may be appointed
pursuant to applicable laws;




Third, NA




Fourth, that fiscal year-end of DINO shall be and remain December 31st, unless
otherwise determined by the Board of Directors;

Fifth, that the Officers be empowered and directed to issue the Preferred A
shares of VRGD for shares of DINO to be exchanged and stock power transfer 144
shares as described ; unless such issuance has been made previously.

9. Articles of Share Exchange. The Directors shall, forthwith upon Closing,
prepare and file Articles of Share Exchange with this Plan of Reorganization and
Acquisition with the Secretary of State of Nevada if appropriate.

10. Closing/Effective Date:   The Reorganization and Acquisition contemplated by
this Agreement shall Close and become effective on the following dates: the
Closing Date, shall be determined by the Boards of Directors of VRGD and DINO,
in the manner provided by the laws of places of incorporation and consistent
with the constituent corporate documents of each party, upon the satisfaction or
waiver of all of the conditions precedent hereinbefore or hereinafter after set
forth; the Effective Date shall be the date of filing the Articles of Share
Exchange with the Secretary of State of Nevada.

4

INITIAL





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION

























11. Mutual Express Covenants:

(11.1)  Further  Assurances:  The  Directors  of each Corporation shall  and
 will  execute  and  deliver  any and  all necessary documents, acknowledgments
and assurances and do all things proper to confirm or acknowledge any and all
rights, titles and interests created or confirmed herein. Specifically, and
without limitation: each party covenants to use all reasonable efforts to obtain
all consents, approvals and waivers, including the approval of its directors and
security holders, that may be necessary or desirable in order to complete the
transactions contemplated herein; take such other measures as may be appropriate
to fulfill its obligations hereunder and to carry out the transactions
contemplated herein; afford to the other Parties hereto, and their financial and
legal advisors, reasonable access during normal business hours, to the
management, properties, books, contracts, commitments and records of such party
and to allow the other party hereto and their advisors to perform an examination
of the financial condition, business, affairs, property and assets of the party
and during such period, shall promptly furnish to the other party hereto, a copy
of all information concerning its business, properties and personnel as the
other party hereto may reasonably request; and use all reasonable efforts to
cause each of the conditions precedent set forth in this Plan of Reorganization
and Acquisition to be completed or complied with on or before Closing, and to
complete the actions following Closing necessary to make the Closing effective.

(11.2) Good Faith and Fair Dealing: Each Corporation covenants hereby to deal
with each other and each others shareholders fairly and in good faith, in all
matters related to this Agreement and the events and transactions contemplated
by it.

(11.3)  Executory  Period  before  Closing:  Each  Corporation  agrees  with
 the  other  that  it  will  not,  during  the “executory period” after the
making of this Agreement and until Closing: allot or issue any shares of its
capital or enter into any agreement granting the right, by conversion, exchange
or otherwise, to acquire any of its un-issued capital, except as contemplated
herein; declare any dividends; sell all or any part of its assets, or otherwise
enter into any transactions or negotiations which could reasonably be expected
to interfere with or be inconsistent with the consummation of this Plan of
Reorganization and Acquisition; amend or alter its constituent documents except
as contemplated herein; or engage in any business, enterprise or activity
materially different from that carried on by it at the date of this Plan of
Reorganization and Acquisition or enter into any transaction or incur any
obligation, expenditure or liability other than in the ordinary course of
business, as presently conducted.




12. General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties are that each party has made
appropriate full disclosure to the others, that no material information has been
withheld, and that the information exchanged is or shall be accurate, true and
correct. Each Corporation acknowledges and confirms that it is relying on such
representations and warranties in connection with this Plan of Reorganization
and Acquisition:

(12.1) Organization and Qualification. Each Corporation warrants and represents
that it is duly organized and in good standing, and is duly qualified to conduct
any business it may be conducting, as required by law or local ordinance.




(12.2) Corporate Authority. Each Corporation warrants and represents that it has
Corporate Authority, under the

5

INITIAL





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION



















laws of its jurisdiction and its constituent documents, to enter into this
Agreement and to complete the transactions contemplated hereby.

(12.3) Ownership of Assets and Property. Each Corporation warrants and
represents that it is duly incorporated and organized and validly subsisting and
in good standing under the laws of its respective jurisdiction and has the
corporate power and authority to own or lease its assets as now owned or leased
and to carry on its business as now carried on and holds all necessary federal,
state and municipal governmental licenses, permits and authorizations in
connection therewith, except for those where the failure to hold such licenses,
permits and authorizations would not have a material adverse effect on the
business, prospects, property, financial condition or results of its operations.
Each Corporation has lawful title and ownership of its property as reported to
the other, and as disclosed in its financial statements.

(12.4) Current Compliance. To the best of each Corporation's knowledge, it is in
compliance with all applicable governmental laws, by-laws, regulations and
orders material to its corporate existence, operations and properties.

(12.5) Absence of Certain Changes or Events. Each Corporation warrants and
represents that there are and shall be at Closing no material changes of
circumstances or events which have not been fully disclosed to the other party,
and which, if different than previously disclosed in writing shall have been
disclosed in writing as current as is reasonably practicable.




Certain financial statements have been exchanged between the Parties, and others
shall have been exchanged before Closing. All such financial statements together
with the notes thereto present, and shall present fairly, the financial position
of such corporation as of its respective date, and have been, or shall have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis (except that the unaudited financial statements may or may
not contain notes and are subject to year-end adjustments). To the best of each
party's respective knowledge, there have been no changes n the condition,
financial or otherwise, or in the results of operations of either corporation
which have had or may reasonably be expected to have a material adverse effect
on the business, prospects, property, financial condition or results of
operations of either. Neither Corporation has declared or paid any dividends or
otherwise made any distribution of any kind or nature to any of its shareholders
or has any material liabilities, debts or obligations, whether accrued, absolute
or contingent, which have not been otherwise disclosed, or which shall not have
been disclosed to the other.

(12.6) Litigation and Enforcements. There are no legal, arbitrable, governmental
or other actions, proceedings or investigations pending or threatened against or
otherwise affecting either Corporation or any of its assets, and to the best of
each corporation's knowledge there has been no event or events which have
occurred that could give rise to any such material action, proceeding or
investigation. Each Corporation warrants and represents that there are no legal
 proceedings,  administrative  or  regulatory proceedings,  pending or
 suspected,  which  have  not  been  fully disclosed in writing to the other.

(12.7) Absence of Undisclosed Liabilities. Each Corporation warrants and
represents specifically that it has and shall have no material liabilities which
have not been disclosed to the other, in the financial statements or otherwise
in writing, before the Acquisition. “Undisclosed Liabilities”, as used herein,
includes without limitation, contingent liabilities of any kind or sort,
including without limitation, employment contracts, and corporate guaranties;




(12.8) No Breach of Other Agreements. Each Corporation warrants and represents
that this Agreement, and the

6

INITIAL





--------------------------------------------------------------------------------






















PLAN OF REORGANIZATION AND ACQUISITION



















faithful performance of this agreement, will not cause any breach of any other
existing agreement, or any covenant, consent decree, or undertaking by either,
not disclosed to the other. Neither the execution and delivery of this Plan of
Reorganization and Acquisition, the consummation of the transactions herein
contemplated nor the fulfillment of or compliance with the terms and provisions
hereof or thereof will (i) result in or constitute a material default under, its
articles or by-laws or any material agreement to which its is a party, (ii)
constitute an event which would permit any party to any material agreement with
it, to terminate such agreement or to accelerate the maturity of any
indebtedness of it or other obligation of it, or (iii) result in the creation or
imposition of any encumbrance upon its Shares or any of its assets.

(12.9) Capital Stock. Each Company warrants and represents that the issued and
outstanding shares and all shares of capital stock of such corporation, is as
detailed herein, that all such shares are in fact issued and outstanding, duly
and validly issued, were issued as and are fully paid and non-assessable shares,
and that, other than as represented in writing, there are no other securities,
options, warrants or rights outstanding, to acquire further shares of such
Corporation, except as mutually disclosed, represented and warranted
hereinabove.




(12.10) Brokers' or Finder's Fees. Each Corporation warrants and represents that
is unaware of brokers' fees/finders' fees.




13. Miscellaneous Provisions




(13.1) At the Closing Date, their shall be no undisclosed changes from that
reflected in the statements exchanged by the Parties.

(13.2) Except as required by law, no party shall provide any information
concerning the Acquisition or any aspect of the transactions contemplated by
this Agreement to anyone other than their respective officers, employees and
representatives without the prior written consent of the other Parties hereto.
The aforesaid obligations shall terminate on the earlier to occur of (a) the
Closing, or (b) the date by which any party is required under its articles or
bylaws or as required by law, to provide specific disclosure of such
transactions to its shareholders, governmental agencies or other third Parties.
In the event that the transaction does not close, each party will return all
confidential information furnished in confidence to the other.

(13.3) This Agreement may be executed simultaneously in two or more counterpart
originals. The Parties can and may rely upon facsimile signatures as binding
under this Agreement, however, the Parties agree to forward original signatures
to the other Parties as soon as practicable after the facsimile signatures have
been delivered.

(13.4)  The  Parties  to  this  agreement  have  no  wish to  engage  in costly
or  lengthy litigation  with  each other. Accordingly, any and all disputes
which the Parties cannot resolve by agreement or mediation, shall be submitted
to binding arbitration under the rules and auspices of the American Arbitration
Association, as a further incentive to avoid disputes, each party shall bear its
own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur.

(13.5) If any provision of this Agreement or the application thereof to any
person or situation or shall be held invalid or unenforceable, the remainder of
the Agreement and the application of  such provision to other persons or
situations shall not be affected thereby but shall continue valid and
enforceable to

7

INITIAL





--------------------------------------------------------------------------------













PLAN OF REORGANIZATION AND ACQUISITION



















the fullest extent permitted by law.

(13.6) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.

(13.7) The Parties acknowledge that both they and their counsel have reviewed
and revised this agreement and that the normal rule of construction shall not be
applied to cause the resolution of any ambiguities against any party
presumptively. The Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada




This Plan of Reorganization and Acquisition is executed on behalf of each
Company by its duly authorized representatives,  and  attested  to,  pursuant
 to  the  laws  of  its  respective  place  of  incorporation  and  in
accordance with its constituent documents.










VERIDIGM INC

(A Delaware   corporation)






















____/S/_______

Gary P. Freeman

President

Thursday, February 14, 2008













DINOSTAR INC.,

(A NEVADA CORP)













                               ____/S/_______




President

Gary Freeman

Thursday, February 14, 2008







8

INITIAL






